Citation Nr: 0937552	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-32 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for jungle rot of the 
bilateral lower extremities.

6.  Entitlement to service connection for a left foot 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for a stomach disorder.

9.  Entitlement to service connection for a lung disorder, 
including emphysema, tuberculosis, and chronic obstructive 
pulmonary disease, to include as a result of mustard gas 
exposure.  

10.  Entitlement to service connection for a heart disorder, 
to include as a result of mustard gas exposure.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of malaria, also claimed as 
residuals of medication taken to ward off malaria.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for blindness of both eyes due to retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from March 1944 to May 1946, 
including service during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  

In May 2006, the Veteran testified during a personal hearing 
at the RO and, in August 2009, he testified during a hearing 
at the RO before the undersigned.  Transcripts of both 
hearings are of record. 


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
rheumatoid arthritis or a currently diagnosed disability of 
the right knee, left foot, or left shoulder that can be 
causally linked to an event or incident of his active duty; 
nor was degenerative joint disease manifested within a year 
of discharge from active duty.  

2.  The objective and probative medical evidence of record 
preponderates against a finding that hypertension, vertigo, a 
skin condition of the lower extremities to include 
onychomycosis, a stomach disability to include alcoholic 
gastritis, gastroesophageal reflux disease, and chronic 
constipation, a lung disorder to include allergic rhinitis 
and inactive tuberculosis, and a heart disorder to include 
carotid artery stenosis, are shown to have had their onset in 
service or within one year of service; nor may such 
conditions be presumed to be the result of the Veteran's 
active military service.  

3.  In a March 1979 rating decision, the RO denied service 
connection for malaria finding that there was no medical 
evidence of treatment for malaria in service or that it was 
incurred in service; the Veteran was notified in writing of 
this decision and his appellate rights and did not file a 
timely appeal and the RO's determination became final.  

4.  The evidence added to the record since the March 1979 
decision is cumulative and redundant of that previously on 
file and does not, when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim or otherwise raise a reasonable 
possibility of substantiating the claim.

5.  In a June 1990 decision, the Board denied the Veteran's 
claim for service connection for retinitis pigmentosa finding 
that there no medical evidence of treatment for an eye 
disorder in service or that retinitis pigmentosa was incurred 
in service; the Veteran was notified in writing of this 
decision and his appellate rights and did not file a timely 
appeal of this determination and the Board's determination 
became final.  

6.  The evidence added to the record since the June 1990 
Board decision is cumulative and redundant of that previously 
on file and does not, when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claims or otherwise raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. Rheumatoid arthritis or a currently diagnosed disorder of 
the right knee, left foot, or left shoulder was not incurred 
in or aggravated by the Veteran's active service nor may 
degenerative joint disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Hypertension, vertigo, a skin condition of the lower 
extremities to include onychomycosis, a stomach disorder to 
include alcoholic gastritis, gastroesophageal reflux disease, 
and chronic constipation, a lung disorder to include allergic 
rhinitis and inactive tuberculosis, and a heart disorder to 
include carotid artery stenosis, are not shown to have had 
their onset during active service or within one year of 
discharge service, nor may such conditions be presumed to be 
the result of active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2009).  

3.  The March 1979 RO decision denying service connection for 
malaria is final, and new and material evidence has not been 
received to reopen that claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.156 (2009).  

4.  The June 1990 Board decision denying the claim for 
service connection for retinitis pigmentosa is final and new 
and material evidence has not been received to reopen that 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105; 
38 C.F.R. §§ 3.102, 3.159, 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in December 2003, April 2004, March 
2006, January and March 2007, and July 2008, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claims and advised of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the Veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  

In addition, the July 2008 RO letter addresses the specific 
information and evidence necessary to reopen the claims of 
entitlement to service connection for malaria and blindness 
of both eyes due to retinitis pigmentosa.  VA informed the 
Veteran of the specific bases for the prior denial of his 
claims, as set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006) (in claim to reopen a previously denied claim for 
service connection, 38 U.S.C.A. § 5103(a) requires that VA 
issue a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial).

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims files consists of the Veteran's service records, post-
service treatment records and reports, the Veteran's 
testimony before the Board and the RO, and written statements 
submitted by the Veteran and his representative in support of 
the claims.  

The Board notes that the Veteran has not been afforded a VA 
examination in order to address whether his claimed 
disabilities are related to his service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent, and the Veteran is required to 
show some causal connection between his disability and his 
military service.  Wells v. Principi, 326 F.3d 1381, 1338 
(Fed. Cir. 2003).  A disability alone is not enough.  Id.  

In this case, the record does not contain evidence indicating 
that the Veteran's diagnosed disabilities are related to his 
active military service.  38 C.F.R. § 3.159(c)(4); see also 
Wells v. Principi, Charles v. Principi.  A VA examination of 
the Veteran for these disabilities is not necessary in this 
case.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files shows, or fails to show, 
with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

A.	Service Connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, hypertension 
and heart disease, a presumption of service connection arises 
if the disease is manifested to a degree of 10 percent within 
a year following discharge from active service.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  For 
tuberculosis, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within 
three years following discharge from service.  38 C.F.R. 
§ 3.307.  Further, service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

1.  Rheumatoid Arthritis, and Right Knee, Left Foot, and Left 
Shoulder Disorders

In this case, the Veteran contends that he has rheumatoid 
arthritis, and right knee, left foot, and left shoulder 
disorders that are the result of his active service.  
Following a careful review of the Veteran's rather extensive 
medical records, however, the Board finds that his claims 
must be denied.  

Here, the Board notes that the probative and objective post 
service medical evidence of record shows that the Veteran has 
been diagnosed with degenerative joint disease, and has 
indicated complaints of pain in his knees, as well as pain in 
his shoulder.  However, a thorough review of the medical 
evidence contained in the Veteran's claims files does not 
indicate that he has been diagnosed with rheumatoid 
arthritis, a right knee disorder, a left foot disorder, or a 
left shoulder disorder.  

In this regard, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998). 

The Veteran has contended that service connection should be 
granted for rheumatoid arthritis, and right knee, left foot, 
and left shoulder disorders.  The record demonstrates that no 
rheumatoid arthritis, and right knee, left foot, and left 
shoulder disorders were found in service or on separation 
from service.  Moreover, on VA examination and in medical 
records after the Veteran's separation from service, there 
was no showing that the Veteran had rheumatoid arthritis, and 
right knee, left foot, and left shoulder disorders.  
Furthermore, the Veteran has submitted no evidence to show 
that he currently has rheumatoid arthritis, and right knee, 
left foot, and left shoulder disorders.  In short, no medical 
opinion or other medical evidence showing that the Veteran 
currently has rheumatoid arthritis, and right knee, left 
foot, and left shoulder disorders has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.  Nor was 
degenerative joint disease diagnosed within a year of his 
discharge from active duty.

In light of the foregoing, the Board must deny the Veteran's 
claims.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has the claimed 
conditions that are the result of his military service.  The 
Veteran, however, is not competent on his own to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

On these facts, the preponderance of the objective medical 
evidence of record is against these claims.  Therefore, the 
benefit of the doubt doctrine is not for application herein, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Hypertension, Vertigo, Skin Condition of the Lower 
Extremities, and Stomach, Lung, and Heart Disorders

The Veteran also contends that he has hypertension, vertigo, 
jungle rot of the bilateral lower extremities, and stomach, 
lung, and heart disorders that are the result of his military 
service.

In this regard, the Board notes that the Veteran's post 
service medical records indicate that he has been diagnosed 
with hypertension, dizziness, onychomycosis, alcoholic 
gastritis (resolved), gastroesophageal reflux disease, 
chronic constipation, allergic rhinitis, inactive 
tuberculosis, and carotid artery stenosis.  

The Veteran's service treatment records are silent for 
complaints of, or treatment for, his claimed disabilities in 
service.  When examined for separation in May 1946, none of 
the claimed conditions were noted and his respiratory, 
neurological, gastrointestinal, and cardiovascular systems 
were normal, as were his skin and results of a chest x-ray.  
His blood pressure was 112/70. 

Further, the objective medical evidence also shows that the 
Veteran did not demonstrate any of these claimed disabilities 
within one year of discharge from active service, and there 
is no medical evidence that he had a diagnosis of 
tuberculosis within three years of service.  

In addition, a thorough review of the medical records does 
not reveal any indication or probative medical opinion that 
any of the Veteran's claimed disorders had its onset in 
service or within one year of service or was otherwise caused 
by his active service.

In this regard, the Board notes that the Veteran contends 
that his lung and heart disorders are the result of mustard 
gas exposure in service.  

With respect to Mustard Gas exposure, pursuant to 38 C.F.R. § 
3.316, exposure to certain specified vesicant agents during 
active military service, together with the subsequent 
development of certain diseases, is sufficient to establish 
service connection in the following circumstances: (1) full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (excluding mesothelioma), or squamous cell carcinoma 
of the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full- body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  See 38 C.F.R. § 3.316.  

Here, the Board notes that chronic laryngitis, bronchitis, 
emphysema, asthma and chronic obstructive pulmonary disease 
are diseases associated with exposure to certain kinds of 
gas.  38 C.F.R. § 3.316 (a)(2).  However, the only lung 
conditions indicated by the Veteran's medical records are 
allergic rhinitis and inactive tuberculosis.  In addition, 
heart disabilities are not listed as presumptive conditions 
for purposes of 38 C.F.R. § 3.316.  

Moreover, the RO consulted the Department of Defense in order 
to determine whether the Veteran was exposed to mustard gas 
in service.  Here, the Board notes that the Veteran testified 
before the Board that, during boot camp in Great Lakes, 
Illinois, he participated in gas attack training inside a 
compartment.  He said that soldiers were given instruction 
and gas masks and told that the gas was mustard gas.  

But, according to a May 2007 electronic message, the 
Department of Defense advised VA that the "[v]eteran's name 
does not appear in the World War II mustard exposure data 
base.  Veteran cannot be considered as being exposed to CBRN 
+agents."

Based on the foregoing, a presumption of service connection 
for a lung or heart disorder, based on exposure to mustard 
gas, is therefore not warranted.  

The Board also finds that finds that the Veteran's claims for 
service connection must be denied on a direct basis as well.  
The Veteran is not shown to have hypertension, vertigo, 
jungle rot of the bilateral lower extremities, and stomach, 
lung and heart disorders in service or within one year of 
service (or three years for tuberculosis), and the Veteran's 
post-service treatment records do not otherwise indicate a 
link between the Veteran's claimed disorders and his active 
military service.  

The Board does not question the sincerity of the Veteran's 
belief that he has disabilities that are the result of his 
military service.  However, he is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1); see also Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 495.  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. at 225.

On these facts, the preponderance of the objective medical 
evidence of record is against the Veteran's claims.  
Therefore, the benefit of the doubt doctrine is not for 
application in this case, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski.  




C. New and Material Evidence. 

In a March 1979 rating decision, the RO denied the Veteran's 
claim for service connection for malaria finding that the 
medical evidence of record did not show treatment for the 
claimed disorder in service or a current diagnosis of 
malaria.  He was notified in writing of this determination 
and his appellate rights and did not file a timely appeal.  
The RO's determination became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

In addition, in a June 1990 decision, the Board declined to 
reopen the Veteran's previously denied claim for service 
connection for retinitis pigmentosa on the basis that there 
was no evidence of treatment for the claimed disorder in 
service or evidence of treatment after service until many 
years after discharge.  The Veteran was notified in writing 
of this decision and his appellate rights and did not file a 
timely appeal.  This decision also became final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 3.105(a).

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2009); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  

In Hodge v. West, the Federal Circuit stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 155 F.3d. 1356, 1363, 
(Fed. Cir. 1998).

In February 2004, the RO received the Veteran's current 
request to reopen his previously denied claims for service 
connection for malaria and an eye disorder.

After reviewing the record, the Board finds that new and 
material evidence sufficient to reopen the Veteran's claims 
for service connection for malaria and blindness due to 
retinitis pigmentosa has not been received.  

In this case, the evidence submitted after the March 1979 RO 
decision, with respect to the claim for service connection 
for malaria, consists of medical treatment records, the 
Veteran's testimony before the RO and the Board, and written 
statements submitted by the Veteran and his representative in 
connection with the claim.  This evidence, however, does not 
indicate any complaints of, or treatment for, malaria or 
residuals of malaria since March 1979, or show that the 
Veteran was treated for malaria during active service.  

In fact, during his August 2009 Board hearing, the Veteran 
testified that he never had malaria in service.  Rather, he 
stated that he was given medication in order prevent the 
onset of malaria.  

Further, the medical evidence added to the record after the 
June 1990 Board decision, with respect to the Veteran's 
service connection claim for an eye disorder, consists of his 
oral testimony and written statements, and rather extensive 
treatment records indicating his ongoing treatment for 
retinitis pigmentosa.  These medical records, however, do not 
show any relationship between the Veteran's eye disorder and 
his active military service and do not show that he was 
treated for the claimed disorder during active service.  
There is no medical opinion of record that demonstrates a 
relationship between the Veteran's retinitis pigmentosa and 
his active military service.  

Based on the foregoing, the medical evidence in the record is 
insufficient to reopen the Veteran's previously denied 
claims.  The Veteran's medical records indicate continued 
treatment for his eye condition.  The Board notes, however, 
that records related to continued treatment are generally 
insufficient to reopen a claim for service connection.  
38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 
59, 62 (1993) (medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing other crucial matters, such as medical nexus, does 
not constitute new and material evidence).  

In addition, the Board notes that the Veteran's statements in 
connection with the claims do not support the Board's 
reopening of his previously denied claims.  The Board notes 
that he testified that the medication that he was given in 
service to ward off malaria could have caused his dizziness 
or stomach conditions.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain, but as a layperson, the Veteran is not 
competent to offer medical opinions.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also Espiritu 
v. Derwinski, 2 Vet. App. at 495; Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).   

In this case, the evidence added to the record since the 
March 1979 RO and June 1990 Board decisions is cumulative, at 
best, of the evidence previously considered by the RO and the 
Board at that time of the previous decisions, does not relate 
to an unestablished fact necessary to substantiate the claims 
and, therefore, does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  

Consequently, lacking new and material evidence, the claims 
of entitlement to service connection for malaria and 
blindness due to retinitis pigmentosa are not reopened.  

ORDER

Service connection for hypertension, rheumatoid arthritis, 
and vertigo, is denied.

Service connection for a right knee, left foot, and left 
shoulder disorders, is denied.

Service connection for a skin disorder of the bilateral lower 
extremities, including onychomycosis, is denied.

Service connection for a stomach disorder, including 
alcoholic gastritis, gastroesophageal reflux disease, and 
chronic constipation, is denied.

Service connection for a lung disorder, including allergic 
rhinitis and inactive tuberculosis, to include as a result of 
mustard gas exposure, is denied.  

Service connection for a heart disorder, including carotid 
artery stenosis, to include as a result of mustard gas 
exposure, is denied.

New and material evidence having not been received, the 
request to reopen the previously denied claim for service 
connection for malaria is denied.  

New and material evidence having not been received, the 
request to reopen the previously denied claim for service 
connection for retinitis pigmentosa is denied.  

_______________________________________________
D. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


